Case 1:18-cv-03009-LTB Document 5 Filed 11/26/18 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. 18-cv-03009-GPG
(The above civil action number must appear on all future papers
 sent to the court in this action. Failure to include this number
 may result in a delay in the consideration of your claims.)

KASEBAJALE A. MAYO,

       Plaintiff,

v.

USA,

       Defendant.


               ORDER DIRECTING PLAINTIFF TO CURE DEFICIENCIES


       Plaintiff, KaSebajale A. Mayo, is a resident of Aurora, Colorado. On November

22, 2017, Plaintiff filed pro se a Complaint (ECF No. 1-1), and an Application to Proceed

In Forma Pauperis (ECF No. 1-4), with the United States Court of Federal Claims. The

United States Court of Federal Claims transferred the action to this Court on November

20, 2018. (ECF No. 1). As part of the Court’s review pursuant to D.C.COLO.LCivR 8.1

(a), the Court has determined that the submitted documents are deficient as described

in this Order. Plaintiff is directed to cure the following if Plaintiff wishes to pursue any

claims in this action. Any papers that Plaintiff files in response to this Order must be

labeled with the civil action number identified on this Order.

28 U.S.C. § 1915 Motion and Affidavit:
(1)          is not submitted
(2)          is missing affidavit
(3)          is missing certified copy of prisoner’s trust fund statement for the 6-month
             period immediately preceding this filing

                                               1
Case 1:18-cv-03009-LTB Document 5 Filed 11/26/18 USDC Colorado Page 2 of 3




(4)           is missing certificate showing current balance in prison account
(5)           is missing required financial information
(6)           is missing authorization to calculate and disburse filing fee payments
(7)           is missing an original signature by the prisoner
(8)   X       is not on proper form (must use court-approved form: Application to
              Proceed in District Court Without Prepaying Fees or Costs (Long Form))
(9)           names in caption do not match names in caption of complaint, petition or
              habeas application
(10) X        other: In the alternative, Plaintiff may pay the $400.00 filing fee.

Complaint, Petition or Application:
(11)        is not submitted
(12) X      is not on proper form (must use court-approved Complaint form).
(13)        is missing an original signature by the prisoner
(14)        is missing page nos.
(15)        uses et al. instead of listing all parties in caption
(16)        names in caption do not match names in text
(17)        addresses must be provided for all defendants/respondents in “Section A.
            Parties” of complaint, petition or habeas application
(18)        other:

       Accordingly, it is

       ORDERED that Plaintiff cure the deficiencies designated above within thirty

(30) days from the date of this Order. Any papers that Plaintiff files in response to

this Order must be labeled with the civil action number identified on this Order. It is

       FURTHER ORDERED that Plaintiff obtain and utilize the court-approved

Complaint and Application to Proceed in District Court Without Prepaying Fees or Costs

(Long Form) forms, along with the applicable instructions, at www.cod.uscourts.gov. It

is

       FURTHER ORDERED that, if Plaintiff fails to cure the designated deficiencies

within thirty (30) days from the date of this Order, the action will be dismissed

without further notice. The dismissal shall be without prejudice.




                                             2
Case 1:18-cv-03009-LTB Document 5 Filed 11/26/18 USDC Colorado Page 3 of 3




           DATED November 26, 2018, at Denver, Colorado.

                                   BY THE COURT:

                                   s/Gordon P. Gallagher
                                   United States Magistrate Judge




                                     3
